Handy, J.,
delivered the opinion of the court.
This was a bill filed in the District Chancery Court at Hernando hy the appellees, to recover of the appellant’s testator, two slaves, alleged to be the property of the appellees.
The facts material to the consideration of the case appear to be, that, on the 4th November, 1846, one Jesse M. Tate, for the consideration of the sum of four hundred dollars, executed a deed conveying to Nathaniel W. Dandridge, Jr., of De Soto county, in this State, the two slaves, upon trust, “ that Eliza Dandridge, the mother of Nathaniel W. Dandridge, Jr., should have and be entitled to all the profits arising from the use of said slaves, during her natural life, to her own sole and separate use, free from all control of her husband ; and at her decease, the said slaves should be conveyed in fee simple to Mary Elizabeth and Eliza Dandridge, the two youngest and unmarried daughters of Eliza Dandridge, the mother of said Nathaniel W. Dandridge, Jr.” This conveyance took place in Memphis, in the State of Tennessee, where the slaves then were, where the cestuis que trust resided, and where the trustee was on a visit at the time; and it was registered in the proper office in Tennessee, on the 20th February, 1847, and it appears to be admitted that it was delivered for registration on the 15th of that month. After the execution of the deed, the trustee took the slaves into possession and brought them into this State ; and, on the 16th February, 1847, sold and conveyed and delivered them to one Steinline, for the consideration of six hundred and fifty dollars; and, on the 20th day of the same month, Steinline sold, and conveyed, and delivered them to Wyse, the appellant’s testator, *686for the sum of six hundred and seventy-five dollars. The deed of trust was never registered in this State.
The answer of the appellant’s testator, in the first place, insists that the trust deed was made with reference to this State; and, although the eestuis que trust and the slaves were then in Tennessee, yet that the trustee resided in this State, and was so described in the deed, and that the trusts confided to him contemplated the removal of the slaves to this State, in order to the due execution of the trusts; and hence, that the deed should have been registered, in this State, and was void as to Wyse, for want of such registration. 2d. lie claims to be a bona fide purchaser from Steinline, for a valuable consideration, and without notice. 3d. He relies on the Statute of Limitations, in virtue of his possession of more than three years.
Upon the hearing, a decree was rendered for the complainants for the slaves, with hire; from which this appeal was taken.
The first position taken in the answer, appears to be untenable. It is true that the trustee resided in this State, but the slaves were in Tennessee. By the terms of the deed, Mrs. Eliza Dandridge was to have the profits arising from them, during her life. But that did not necessarily require that they should be removed to this State by the trustee, or that they should be employed or hired out by the trustee in this State. He might have done that in Tennessee, without any violation either of the letter or spirit of the deed; and his subsequent removal of them merely tends to show, that, for some reason, it was deemed proper and advisable to take them to this State. But the property was there, and the contract and conveyance were made there ; and the rights of the parties must be governed by the laws of that State, unless it was clearly shown that the conveyance was intended to take effect in this State, and not there.
The next question is, whether the appellant’s testator is entitled to protection as a bona fide purchaser, without notice; or, rather, whether the complainants’ claim could be enforced against him, as such purchaser. It is distinctly alleged, in the answer of Wyse, that he purchased for a valuable consideration, and in good faith, without any notice whatever of the claim of the complainants, or of any other person, under the deed of trust; and it is also *687alleged, in tbe answer of Steinline to the cross-bill, that he purchased from Nathaniel W. Dandridge, without notice and for a valuable consideration. There is no evidence tending in the least degree to show, that these allegations are not true in fact.
It is to be observed, that the legal title was in the trustee, who also had possession of the property. Having the legal title, he was invested with the power to sell the property, even to the prejudice of his cestuis que trust, so far as the rights of a party purchasing, and obtaining a conveyance of the legal title, bona fide and for a valuable consideration, were concerned. The rule upon this subject is well stated by Judge Tucker, thus : “A purchaser without notice, who has acquired a legal title, and paid his money, without notice of the trust, is protected in equity, even against the cestui que trust; for, by obtaining the legal title, he had the law in his favor, and, having purchased and paid his money without notice, he has equal equity with the cestui que trust.” 2 Comm. 446. And this doctrine is amply sustained by authority (2 Fonbl. Eq. book 2, ch. 7, § 1); and has frequently been sanctioned by this court. Bank of England v. Tarleton, 23 Miss. 173-182; Lusk v. McNamee, 24 Ib. 58; Henderson & Moore v. Warmack, 27 Ib. 830.
But it is contended that, as the deed of trust, having been executed in another State, was not required to be registered in this State, the rights of the cestuis que trust are not impaired by the failure to record it here. This is true to a certain extent. The rights granted to the cestuis que trust by the deed, could not have been defeated, and the property rendered subject to the debts of the trustee, or of the grantor in the deed, in consequence of the mere non-registration of the deed here; and this is the rule held in the cases of Palmer v. Cross, 1 S. & M. 48; Hobbs v. Prewett, 13 Ib. 431, and Presley v. Rogers, 24 Miss. R. 524, relied on for the appellees. So long as the trustee was passive, the rights of the cestuis que trust were unimpaired by the failure to record the deed here. But the cases cited do not go to the extent that the registration in another State is notice to a purchaser here; nor do they sanction the principle, that a party acquiring the legal title here by purchase from the trustee, bona fide and for a valuable consideration, without notice, will not be protected. On the contrary, when *688the trustee conveys the legal title by deed to such a purchaser, though to the prejudice of the cestui que trust, the purchaser will not be disturbed in his title at the instance of the cestui que trust; and this is settled doctrine.
It is also said that this rule, in behalf of bona fide purchasers, applies only to real estate. But it is also applicable to purchasers of chattels, and has been so held by this court in the cases above cited.
As to the sufficiency of the averments in the answer to entitle Wyse to the benefit of the defence, as a bona fide purchaser, they appear to be full and comprehensive. The answer shows the payment of the purchase-money in full, and denies that he had any notice, either in fact or in law, of the trust-deed; or that the complainants, or either of them, had any interest in, or claim to, the slaves; averring that he purchased them from Steinline in good faith, for a valuable consideration, without notice of the claim or interest of any person, in conflict with the absolute ownership of them by Nathaniel W. Dandridge, Jr. This appears to be full and explicit, and is sufficient to admit the defence.
This view of the case disposes of it, and renders it unnecessary to consider the defence of the Statute of Limitations.
The decree must be reversed, and the bill dismissed.